DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 06/17/22.  Regarding the amendment, claims 1-15 are present for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander Rodriguez Reg. No. 79,462 on 6/22/22.
The application has been amended as follows: 
Claim 1 line 5, “the first plurality of magnetic tunnel” has been changed to -- of the first plurality of magnetic tunnel segments--.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show, as recited in claim1, a rotary electric machine comprising: 
a magnetic toroidal cylinder (200) radially arranged about an axial axis to form a circular path, the magnetic toroidal cylinder (200) comprising: 
a first plurality of magnetic tunnel segments (250), wherein each magnetic tunnel segment of the first plurality of magnetic tunnel segments comprises: 
a first magnetic outer wall (252); 
a first magnetic inner wall (254); 
a first side magnetic wall (260); 
a first side opposing magnetic wall (262); 
wherein each magnetic tunnel segment (250) of the first plurality of magnetic tunnel segment has an NNNN magnetic polarity configuration (fig 2B); 
a second plurality of magnetic tunnel segments (250), wherein each magnetic tunnel segment (250) of the second plurality of magnetic tunnel segments is interspersed between individual tunnel segments of the first plurality of tunnel segments (250) and each magnetic tunnel segment of the second plurality of tunnel segments comprises: 
a second magnetic outer wall (252); 
a second magnetic inner wall (254); 
a second side magnetic wall (260); 
a second side opposing magnetic wall (262); 
wherein each magnetic tunnel segment (250) of the second plurality of magnetic tunnel segment has a SSSS magnetic polarity configuration; 
a coil assembly (500) positioned within the magnetic toroidal cylinder (200), the coil assembly (500) comprising: 
a circular yoke (400); 
a plurality of coil modules (300) radially positioned about the axial axis and wherein a portion of the circular yoke (400) goes through an aperture defined in each coil module (300), wherein each coil module (300) comprises; 
at least one coil winding (520), 
a PCB module (302) positioned radially adjacent to an inside face of the at least one coil winding (520) and is electrically coupled to the at least one coil winding (520) and having a PCB connector (310) for electrically connecting the at least one coil winding (520) to a controller (606) or a PCB power module (611), 
at least one stator pole (304a-304b) positioned on the circular yoke (400) adjacent to the at least one coil winding (520) wherein the at least one stator pole (304a-304b) consists of a vertical element (306), an outer face (318), an inner face (320), a side face (316), and an opposing side face (322) wherein the faces (316-322) are wider than the vertical element (306) to define recesses on each side of the at least one stator pole (304a-304b) sized to partially enclose adjacent coil windings (520) and the PCB module (302), 
an alignment feature formed on an interior side of each coil module (300); and 
at least one alignment ring (604) having a plurality of alignment spokes (605) sized and shaped to couple to the alignment feature of each coil module (300).

    PNG
    media_image1.png
    596
    841
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    571
    788
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    551
    815
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    541
    822
    media_image4.png
    Greyscale

Further, the record of prior art by itself or in combination with other references also does not show a method of manufacturing a coil assembly, as recited in claim 13, the method comprising: 
providing a bobbin (306) with a first central aperture; 
winding a wire (520) around the bobbin (306) to form a coil winding, 
coupling a PCB module (302) to an inside face of the coil winding (520) and electrically coupling the coil winding (520) to the PCB module (302);
positioning the bobbin (306), the coil winding (520), and PCB module (302) within a recess of a pole portion (304a) to form a coil module, wherein the pole portion (304a) also defines a second central aperture; 
repeating the providing, the winding, the coupling, and the positioning steps above to form a plurality of coil modules (300); 
sliding a single coil module (300) of the plurality of coil modules over a first semicircular yoke segment (400); 
sliding additional coil modules (300) over the first semi-circular yoke segment (400) until a predetermined number of coil modules (300) has been positioned onto the first semi-circular yoke segment (400); 
sliding another single coil module (300) of the plurality of coil modules over a second semi-circular yoke segment (400); 
sliding additional coil modules (300) over the second semi-circular yoke segment until a second predetermined number of coil modules (300) has been positioned onto the second semi-circular yoke segment (400); and 
joining the first semi-circular yoke segment (400) to the second semi-circular yoke segment to form a complete coil assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834